Case: 20-60007     Document: 00515789401         Page: 1     Date Filed: 03/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 22, 2021
                                  No. 20-60007                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   Juan Carlos Sanchez-Hernandez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A099 479 984


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Carlos Sanchez-Hernandez, a native and citizen of El Salvador,
   petitions for review of a decision by the Board of Immigration Appeals (BIA)
   dismissing his appeal without opinion from the denial by an Immigration
   Judge (IJ) of his motion to reopen. He contends that he did not receive notice


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60007      Document: 00515789401          Page: 2    Date Filed: 03/22/2021




                                    No. 20-60007


   of his removal hearing, and thus he argues that the IJ abused its discretion by
   denying his request to rescind its in absentia removal order. We review the
   denial of a motion to reopen under a highly deferential abuse-of-discretion
   standard. Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
          As an initial matter, we must consider whether we have jurisdiction,
   sua sponte if necessary. See Sattani v. Holder, 749 F.3d 368, 370 (5th Cir.
   2014); Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Sanchez-
   Hernandez contends that the BIA did not apply the correct standard of
   review. Generally, a motion for reconsideration is not required to satisfy the
   exhaustion requirements of § 1252(d). Omari v. Holder, 562 F.3d 314, 320
   (5th Cir. 2009). However, “allegations of BIA error must first be brought to
   the BIA in a motion for reconsideration” to be considered exhausted. Id. If
   the petitioner challenges the BIA’s resolution of an issue previously raised
   before the BIA, he need not file a motion for reconsideration. Id. On the other
   hand, “where the BIA’s decision itself results in a new issue,” such as an
   issue regarding the BIA’s “act of decisionmaking,” and where “the BIA has
   an available and adequate means for addressing that issue, a party must first
   bring it to the BIA's attention through a motion for reconsideration.” Id.
   Moreover, we lack jurisdiction to review the IJ’s decision whether to exercise
   his sua sponte authority to reopen removal proceedings because no
   meaningful standard exists by which to judge that decision. See Hernandez-
   Castillo v. Sessions, 875 F.3d 199, 206-07 & n.3 (5th Cir. 2017).
          Further, the IJ did not abuse its discretion by denying the motion to
   reopen where the evidence showed that Sanchez-Hernandez failed to provide
   an address where he could “be contacted respecting [removal] proceedings.”
   8 U.S.C. § 1229(a)(1)(F)(i); see § 1229(a)(2)(B); 8 U.S.C. § 1229a(b)(5)(B);
   Zhao, 404 F.3d at 303. Sanchez-Hernandez’s due process claim fails because
   he did not provide the immigration court with an address at which he could
   be served with notice of the hearing. United States v. Estrada-Trochez, 66 F.3d
2
Case: 20-60007      Document: 00515789401          Page: 3    Date Filed: 03/22/2021




                                    No. 20-60007


   733, 736 (5th Cir. 1995). To the extent that he argues that the notice to appear
   was defective because it did not include the date and time of the hearing,
   Sanchez-Hernandez’s argument is foreclosed by Pierre-Paul v. Barr, 930 F.3d
684, 688-90 (5th Cir. 2019), cert. denied, 140 S. Ct. 2718 (2020).
          Accordingly, Sanchez-Hernandez’s petition for review is DENIED
   in part and DISMISSED in part for lack of jurisdiction.




                                          3